Case: 10-50123 Document: 00511337560 Page: 1 Date Filed: 01/03/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           January 3, 2011
                                     No. 10-50123
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

JOSE MANUEL SOTO-YANES,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No.1:09-CR-360-1


Before DeMOSS, STEWART, and ELROD, Circuit Judges.
PER CURIAM:*
       Jose Manuel Soto-Yanes (Soto) appeals the 60-month sentence imposed by
the district court following his guilty plea to illegal reentry after deportation.
Soto argues that the sentence was substantively unreasonable. He does not
argue a procedural error. We generally review the substantive reasonableness
of a sentence for an abuse of discretion in light of the sentencing factors set forth
in 18 U.S.C. § 3553(a). United States v. Mares, 402 F.3d 511, 519-20 (5th Cir.
2005); United States v. Delgado-Martinez, 564 F.3d 750, 752 (5th Cir. 2009). “A

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-50123 Document: 00511337560 Page: 2 Date Filed: 01/03/2011

                                    No. 10-50123

discretionary sentence imposed within a properly calculated guidelines range is
presumptively reasonable.” United States v.Campos-Maldonado, 531 F.3d 337,
338 (5th Cir. 2008). However, Soto acknowledges that he did not object to the
reasonableness of the sentence after it was imposed . Therefore, under this
circuit’s precedent, review is for plain error. See United States v. Peltier, 505
F.3d 389, 391-92 (5th Cir. 2007).
      Soto’s argument that application of U.S.S.G. § 2L1.2 renders his sentence
unreasonable because it effectively results in the double counting of a
defendant’s criminal history has been rejected by this court. See United States
v. Duarte, 569 F.3d 528, 529-31 (5th Cir.), cert. denied, 130 S. Ct. 378 (2009).
Although the instant reentry offense was not necessarily a crime of violence,
Soto has a history of repetitive criminal conduct, including violent crime. Even
if we accept Soto’s assertion regarding his motive for returning to this country,
he has not shown that his sentence was unreasonable, nor has he rebutted the
presumption of reasonableness that attaches to his within-Guideline sentence.
See Campos-Maldonado, 531 F.3d at 338. Accordingly, he has not shown error,
plain or otherwise.
      AFFIRMED.




                                         2